Citation Nr: 1509635	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for spinal meningitis. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The procedural history of this case was previously set forth by the Board in a December 2013 decision.  In that decision, the Board denied service connection for spinal meningitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the December 2013 2003 Board decision and remanded the case to the Board for further proceedings consistent with its decision.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2012, the Veteran was provided a VA examination at which time the examiner found the available records did not include any clinical mention of meningitis during service.  This examiner noted that the Veteran had a self-reported history of meningitis, but specifically opined the Veteran did not have any current residuals of meningitis.

In February 2013, additional records were sent to the same VA examiner who provided the September 2012 opinion.  The February 2013 addendum report reflected the Veteran's history of meningitis during his military service, but the examiner noted that the Veteran's condition was "treated and cured."

Finally, in August 2013, the Veteran's file was again returned to the VA examiner for an additional addendum opinion.  The examiner opined that the Veteran had "no current medical conditions related to meningitis or having had meningitis."

As directed by the Court in its September 2014 Memorandum Decision, the Veteran should be afforded a VA examination in conjunction with a complete review of the Veteran's claims file, to specifically include considering his hospitalization for meningitis during service from February 1969 to April 1969. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for spinal meningitis or residuals thereof.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any spinal meningitis or residuals thereof that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  In particular, the examiner should consider the Veteran's service treatment records reflecting his hospitalization for meningitis during service from February 1969 to April 1969.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the Veteran's lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has had spinal meningitis or residuals thereof at any time during the pendency of the appeal or within close proximity thereto.  In so doing, the examiner should address the Veteran's contention that he has frontal lobe damage resulting in emotional disorders and chronic problems with rage.  See Veteran's April 2013 and August 2009 statement.

If the examiner identifies a current diagnosis or any residuals, he or she should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related thereto, including the Veteran's hospitalization for meningitis from February 1969 to April 1969.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the VA examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

